I concur in the main with the views above ably expressed by Mr. Justice DAVIS. They are, as I understand them, in harmony with the opinion in Washington v. State, 92 Fla. 740,110 So. 259, though the exact question here presented was not involved in that case. In the opinion in the Washington case, there is a quotation from the case of Trustees of I. I. Fund v. Bailey,10 Fla. 238, in which it was said by this court that: "The judgment of this court, during the term at which it was pronounced like any other order, may be vacated, corrected and changed." I seriously doubt if this power of the Supreme Court over its own judgments and orders, during the term within which they are rendered, could be taken away even by a legislative act. There is an expression in Mr. Justice Davis's opinion which reminds me of the humorous observation of Chief Justice Blackley, of Georgia, made some fifty years ago, to the *Page 717 
effect that "Appellate Courts exist to correct the errors of other courts, while adhering strictly to their own." There would be more truth than humor in this remark if an appellate court could not correct its own errors during the same term. I think the expressions to the contrary in the Grunthal and Lovett cases should be overruled.
Order granting rehearing entered January 27, 1932.